Citation Nr: 1018615	
Decision Date: 05/19/10    Archive Date: 06/04/10

DOCKET NO.  06-28 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a chronic right hip 
disorder.

2.  Entitlement to service connection for chronic Wilson's 
disease.

3.  Entitlement to an initial disability evaluation in excess 
of 10 percent for post-operative right tibial and fibular 
fracture residuals and right knee patellar tendonitis.

4.  Entitlement to an initial disability evaluation in excess 
of 10 percent for Meniere's disease (formerly labyrinthitis 
with benign positional vertigo and tinnitus).

5.  Entitlement to a separate compensable disability 
evaluation for tinnitus.

6.  Entitlement to an initial compensable disability 
evaluation for post-operative appendectomy scar residuals 
with a history of a hernia.




REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran had active service from April 1981 to November 
2004.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the St. Petersburg, 
Florida, VA Regional Office (RO).  

This case has previously come before the Board.  In December 
2007, the matters were remanded to the agency of original 
jurisdiction (AOJ) for additional development.  The case has 
been returned to the Board for further appellate review.  

The Board has rephrased the issue in regard to labyrinthitis 
with benign positional vertigo to Meniere's syndrome based 
upon the October 2009 VA ear disease examination report, in 
which it is reported that, "[t]he terms labyrinthitis and 
benign positional vertigo no longer apply in this case since 
the diagnosis has become clearer as Meniere's syndrome."  
The Board notes that labyrinthitis with benign positional 
vertigo and tinnitus was rated under Diagnostic Code 6205, 
which pertains to Meniere's syndrome, and thus, there has 
been no prejudice to the Veteran in the Board's rephrasing of 
the issue.  


The Veteran testified before the undersigned Veterans Law 
Judge in June 2007.  A transcript of the hearing has been 
associated with the claims file.  

The issues pertaining to entitlement to service connection 
for Wilson's disease, as well as issues pertaining to the 
evaluation of post-operative right tibial and fibular 
fracture residuals and right knee patellar tendonitis, and 
post-operative appendectomy scar residuals with a history of 
a hernia being remanded are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The competent and probative evidence does not establish a 
chronic right hip disability.  

2.  Meniere's syndrome is manifested by noncompensable 
hearing impairment, tinnitus, and vertigo.  The competent and 
probative evidence does not establish a cerebellar gait or 
staggering.  

3.  Service connection for tinnitus is contemplated in the 
evaluation of service-connected Meniere's syndrome, and thus, 
a separate evaluation is not warranted.  


CONCLUSIONS OF LAW

1.  A chronic right hip disability was not incurred in or 
aggravated in active service and is not related to service-
connected disability.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.310 (2009).  

2.  The criteria for a 30 percent rating, but no higher, for 
Meniere's syndrome have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.87, Diagnostic Code 6205 (2009).

3.  A separate evaluation for tinnitus is denied.  38 
U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.303, 4.14, §4.87, Diagnostic Code 6260 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must request that the 
claimant provide any evidence in his possession that pertains 
to the claim based upon 38 C.F.R. § 3.159(b).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this appeal.  
See 73 Fed. Reg. 23353 (final rule revising 38 C.F.R. 
§ 3.159(b) to rescind fourth element notice as required under 
Pelegrini II, effective May 30, 2008).  Thus, any error 
related to this element is harmless.  However, although this 
notice is no longer required, the Board notes that the 
veteran was aware that it was ultimately his responsibility 
to give VA any evidence pertaining to the claim.  The August 
2004, September 2006, January 2008, April 2009, and August 
2009 letters told him to provide any relevant evidence in his 
possession.  See Pelegrini, 18 Vet. App. at 120.  

In regard to the evaluation of Meniere's syndrome, the Board 
notes that in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
the Court held that, upon receipt of an application for a 
service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

Here, the claimant is challenging the initial evaluation 
assigned following the grant of service connection.  In 
Dingess, the Court held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.

In the claimant's notice of disagreement he took issue with 
the initial 10 percent disability rating and is presumed to 
be seeking the maximum benefits available under the law.  
Id.; see also AB v. Brown, 6 Vet. App. 35 (1993).  Therefore, 
in accordance with 38 U.S.C.A. §§ 5103A and 7105(d), the RO 
properly issued a statement of the case which contained, in 
pertinent part, the pertinent criteria for establishing a 
higher rating.  See 38 U.S.C.A. § 7105(d)(1).  Therefore, VA 
complied with the procedural statutory requirements of 
38 U.S.C.A. §§ 5104(b) and 7105(d), as well as the regulatory 
requirements in 38 C.F.R. § 3.103(b).  See also 
Dingess/Hartman.  The claimant was allowed a meaningful 
opportunity to participate in the adjudication of the claim.  
Thus, even though the initial VCAA notice did not address a 
higher rating, subsequent documentation addressed this 
matter; there is no prejudice to the claimant.  See Overton 
v. Nicholson, 20 Vet. App. 427, 439-444 (2006).

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton (finding that the Board erred by 
relying on various post-decisional documents to conclude that 
adequate 38 U.S.C.A. § 5103(a) notice had been provided to 
the claimant, Court found that the evidence established that 
the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claim, and found that 
the error was harmless, as the Board has done in this case.)  
See also Shinseki v. Sanders/Simmons, 129 S.Ct. 1696 (2009); 
Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d 
Cir. 1974) ("[N]o error can be predicated on insufficiency of 
notice since its purpose had been served.").  In order for 
the Court to be persuaded that no prejudice resulted from a 
notice error, "the record must demonstrate that, despite the 
error, the adjudication was nevertheless essentially fair."  
Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The claimant's service treatment records, 
VA medical treatment records, and identified private medical 
records have been obtained, to the extent available.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In a January 2008 
letter, the AOJ requested that the Veteran identify pertinent 
information in regard to additional treatment records for the 
purpose of assisting with obtaining the records.  The Veteran 
did not provide additional information in that regard.  The 
Board notes that the duty to assist is not a one way street.  
There is no indication in the record that any additional 
evidence, relevant to the issues decided herein, is available 
and not part of the claims file.  In addition, the Veteran 
was afforded VA examinations in October 2009.  38 C.F.R. 
§ 3.159(c)(4).  The records satisfy 38 C.F.R. § 3.326.

The Veteran was afforded VA examinations in October 2009.  
There is no objective evidence indicating that there has been 
a material change in the service-connected Meniere's syndrome 
since the claimant was last examined.  38 C.F.R. § 3.327(a).  
The duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  See VAOPGCPREC 11-95.  
The examination reports are thorough and supported by VA 
outpatient treatment records.  The examinations in this case 
are adequate upon which to base a decision.  The records 
satisfy 38 C.F.R. § 3.326.  

The claimant was also sent a letter regarding the appropriate 
disability rating or effective date to be assigned in April 
2009 and August 2009.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).

I.  Service Connection

Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2009).  Service 
connection basically means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service in the Armed 
Forces.

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. §§ 3.303, 3.304.

Except as provided in 38 C.F.R. § 3.300(c), disability that 
is proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. § 
3.310 (2009).  This includes an increase in disability.  When 
aggravation of a veteran's non-service-connected condition is 
proximately due to or the result of a service-connected 
condition, such veteran shall be compensated for the degree 
of disability over and above the degree of disability 
existing prior to the aggravation.  Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

Initially, the Board notes that there has been substantial 
compliance with the Board's December 2007 remand.  In a 
January 2008 letter, the AOJ requested that the Veteran 
identify pertinent information in regard to additional 
treatment records for the purpose of assisting with obtaining 
the records.  The Veteran did not provide the information 
requested.  The Board notes that the duty to assist is not a 
one way street.  In addition, the Veteran was afforded VA 
examinations in October 2009.  Thus, the Board will proceed 
with a determination.  

Essentially, the Veteran asserts that he has a right hip 
disorder as a result of his service-connected post-operative 
right tibia and fibular fracture residuals and right knee 
patellar tendonitis.  Having considered the evidence, the 
Board finds that service connection is not warranted.  

The Board notes that while the Veteran testified that he 
engaged in combat during service, Transcript at 15 (2007), 
the August 2006 rating decision reflects the AOJ's 
determination that the Veteran did not engage in combat with 
the enemy via notation of combat code "1."  The Board further 
notes that the Veteran's DD Form 214 reflects that his 
military occupational specialty (MOS) was special operations 
helicopter pilot and his numerous distinguished decorations 
and awards include a Combat Readiness Medal w/1 Silver Oak 
Leaf Cluster.  Regardless, there has been no assertion of 
combat in regard to the claim addressed herein and the 
provisions of 38 U.S.C.A. § 1154(b) (West 2002 & Supp. 2009) 
would not aid in substantiating this claim given the nature 
of the claim as a chronic right hip disability is not shown.  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the 
Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. 

Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  Stated differently, 
a claim fails if there is an absence of disability.  In this 
case, the Board finds that disability is not shown in regard 
to the right hip, and thus, service connection is not 
warranted.

A determination as to whether the Veteran has current 
disability related to service requires competent evidence.  
The Veteran is competent to report his symptoms, to include 
pain and limitation in motion.  As a layman, however, his 
opinion alone is not sufficient upon which to base a 
determination as to a diagnosis of a chronic right hip 
disability and/or a relationship between service and current 
disability.  Rather, the Board must weigh and assess the 
competence and credibility of all of the evidence of record, 
to include the opinions to the contrary.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); See Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  The Board notes that 
competence and credibility are to be distinguished.  

In that regard, the October 2009 VA joints examiner noted 
only subjective complaints with limitation in right hip 
external rotation only due to reported difficulty and 
discomfort, and added that clinical responses appeared to 
significantly override the objecting findings.  In addition, 
while the August 2004 VA examination notes a fractured right 
tibia/fibula with residual hip, knee, and ankle nerve damage, 
with diminished sensations to the L5 area, lateral aspect of 
the leg, and the dorsum of the right foot, and while a 
medical opinion may not be discounted solely because the 
opining clinician did not describe review of the claims file, 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), neither 
range of motion findings of the right hip nor any results of 
clinical neurologic testing in regard to the right hip were 
noted in the August 2004 examination report.  In addition, 
the May 2006 VA examination report notes decreased sensation 
in the lower extremity, not the hip.  Further, the October 
2009 VA examiner specifically reported that the Veteran's 
complaints of decreased pinprick sensation to the entire 
lower leg below the knee, including the foot and great toe 
were not consistent with the right tibia/fibula injury or 
associated surgery.  

In addition, while a June 2007 private record notes an 
obvious limp with walking attributable to the fracture of the 
right tibia/fibula, to include residual painful movement at 
the right foot, ankle, and hip, no objective findings in 
regard to the right hip were reported on VA examination in 
October 2009 and x-ray examination of the right hip was noted 
to be negative.  In correspondence received in December 2009, 
the Veteran asserted that service connection for a hip 
disorder should be established because he was told that he 
would have hip problems in the future, and that a 0 percent 
disability evaluation is warranted.  The competent and 
probative evidence does not establish a chronic right hip 
disability at any time during the relevant period.  

Further, the October 2009 VA examiner concluded that the 
preponderance of the medical evidence did not support 
unilateral or contralateral joint disease secondary to 
another joint without long-term complete joint fusion.  The 
examiner therefore concluded that any right hip disorder was 
not caused by or related to any right knee, ankle or leg 
disorder.  To the extent that right hip pain has been 
attributed to the service-connected residuals of a 
tibia/fibula fracture, such would be for consideration in the 
evaluation of the service-connected disability, which is the 
subject of the remand below.  

In this case, the Board has accorded more probative value to 
the October 2009 VA opinion.  The examiner reviewed the 
claims file and provided a complete rationale based on 
objective findings, reliable principles, and sound reasoning.  
Absent current disability, service connection is not 
warranted based on any theory of entitlement.  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently, the benefits 
sought on appeal are denied.


II.  Evaluation

Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2009).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2009).

Separate diagnostic codes identify the various disabilities.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7. Separate ratings for distinct 
periods of time, based on the facts are for consideration.  
See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In Fenderson 
v. West, 12 Vet. App. 119 (1999), the Court held that 
evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  

Diagnostic Code 6260 provides a 10 percent disability rating 
for recurrent tinnitus.  Note 1 to Diagnostic Code 6260 
provides that a separate rating for tinnitus may be combined 
with a rating under Diagnostic Codes 6100, 6200, 6204, or 
other diagnostic code, except when tinnitus supports a rating 
under one of those Diagnostic Codes.  Note 2 provides that 
only a single rating for recurrent tinnitus may be assigned, 
whether the sound is perceived in one ear, both ears, or in 
the head.  Note 3 provides that objective tinnitus (in which 
the sound is audible to other people and has a definable 
cause that may or may not be pathologic) should not be rated 
under Diagnostic Code 6260, but should be rated as part of 
any underlying condition causing the tinnitus.  38 C.F.R. § 
4.87.

Diagnostic Code 6204 is utilized for rating peripheral 
vestibular disorders.  Peripheral vestibular disorders 
manifesting occasional dizziness are rated 10 percent 
disabling.  Peripheral vestibular disorders manifesting 
dizziness and occasional staggering are rated 30 percent 
disabling.  A Note to Diagnostic Code 6204 provides that 
objective findings supporting the diagnosis of vestibular 
disequilibrium are required before a compensable rating can 
be assigned under Diagnostic Code 6204.  Hearing impairment 
or suppuration shall be separately rated and combined.  38 
C.F.R. § 4.87.

Diagnostic Code 6205 provides rating for Meniere's syndrome 
(endolymphatic hydrops).  Meniere's syndrome manifesting 
hearing impairment with vertigo less than once a month, with 
or without tinnitus, is rated 30 percent disabling. Meniere's 
syndrome manifesting hearing impairment with attacks of 
vertigo and cerebellar gait occurring from one to four times 
a month, with or without tinnitus is rated 60 percent 
disabling.  Meniere's syndrome manifesting hearing impairment 
with attacks of vertigo and cerebellar gait occurring more 
than once weekly, with or without tinnitus, is rated 100 
percent disabling.  A Note to Diagnostic Code 6205 provides 
that Meniere's syndrome is to be rated either under these 
criteria or by separately rating vertigo (as a peripheral 
vestibular disorder), hearing impairment, and tinnitus, 
whichever method results in a higher overall rating.  The 
Note also provides that a rating for hearing impairment, 
tinnitus, or vertigo is not to be combined with a rating 
under Diagnostic Code 6205. 38 C.F.R. § 4.87.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).



Analysis 

Initially, the Board notes that there has been substantial 
compliance with the Board's December 2007 remand.  In a 
January 2008 letter, the AOJ requested that the Veteran 
identify pertinent information in regard to additional 
treatment records and the Veteran did not provide additional 
information in that regard.  In addition, the Veteran was 
afforded VA examinations in October 2009.  Thus, the Board 
will proceed with a determination.  

In addition, the Board notes that in Rice v. Shinseki, 22 
Vet. App. 447 (2009), the Court held that a total disability 
rating based on individual unemployability (TDIU) claim is 
part of an initial rating claim when such claim is raised by 
the record.  While the Board is not addressing the issue of 
entitlement to a TDIU in association with the evaluation of 
Meniere's syndrome, and to the extent that it has been raised 
in association therewith, the Board notes that a entitlement 
to a TDIU will be considered following completion of the 
development requested in the remand section below, and thus, 
no prejudice has resulted to the Veteran.  

This matter stems from the appeal of an initial 10 percent 
evaluation for Meniere's syndrome (formerly labyrinthitis 
with benign positional vertigo and tinnitus) following a 
grant of service connection in a December 2004 rating 
decision.  Thus, the question is whether a rating in excess 
of 10 percent is warranted at any time during the appeal 
period.  See Fenderson v. Brown, 12 Vet. App. 119 (1999); see 
also, Hart v. Mansfield, 25 Vet. App. 505 (2007).

The AOJ has rated the Veteran's symptoms under the criteria 
contained in 38 C.F.R. § 4.87, Diagnostic Code 6205 
pertaining to Meniere's syndrome.  The Veteran asserts that 
his symptoms are worse than reflected by the 10 percent 
rating.  

The Board notes that in correspondence received in December 
2009, the Veteran asserted that his symptoms warrant a 100 
percent evaluation.  Having considered the evidence, the 
Board finds a relative equipoise in the evidence, and thus, a 
30 percent rating, but no higher, is supportable.  

In that regard, the October 2009 VA ear disease examination 
report notes while the Veteran's symptoms had previously been 
attributed to benign positional vertigo, at that time, there 
had been some influence of flight status and choice of 
diagnostic designations, and the examiner concluded that the 
most appropriate diagnosis is Meniere's syndrome.  
Regardless, in reaching a determination in this case, the 
Board has considered all potentially applicable provisions of 
38 C.F.R. Parts 3 and 4, whether or not they have been raised 
by the Veteran or his representative, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

The Board notes that while the October 2009 audiologic 
examination report reflects that videonystagmograph (VNG) was 
normal, the October 2009 VA ear disease examiner stated that 
since Meniere's syndrome is episodic, there were no 
characteristic features on VNG testing, and that it is not a 
supportive test for establishing the diagnosis given that 
test results could range from normal to grossly abnormal.  In 
support of the diagnosis of Meniere's syndrome, the examiner 
reported findings to include, a sense of pressure in the ear 
with change of hearing acuity and an increase of constant 
tinnitus to a louder tone plus a spread of the spectral 
tonality, the duration of the episodic disequilibrium, and 
improvement on diuretics, Valium and meclizine.  

In this case, the evidence establishes vertigo and tinnitus, 
and although noted not to be to a compensable degree in the 
October 2009 VA ear disease examination report, the Veteran 
has hearing impairment in the form of mild to high frequency 
elevation of pure tone thresholds, as well as bilateral 
sensorineural hearing loss of a mild to normal degree, 
bilaterally, as noted on VA audiologic examination in October 
2009.  The Board concludes that the Veteran's symptoms more 
nearly approximate the criteria for a 30 percent rating under 
Diagnostic Code 6205.

A rating in excess of 30 percent is not warranted under 
Diagnostic Code 6205.  The October 2009 VA ear disease 
examination report notes that the affected right ear is so 
well recovered that thresholds on the right were slightly 
better than those on the left.  In addition, while the 
Veteran has asserted that his symptoms include staggering 
and/or a cerebellar gait, with his wife expressing agreement 
with his description of his gait, in correspondence received 
in March 2008, the competent and probative medical evidence 
does not support a finding of a staggering gait.  The Board 
notes that while a slightly abnormal gait was noted on VA 
examination in August 2004, and while unsteadiness was noted 
on lumbar spine range of motion testing on VA examination in 
August 2006, a normal posture and gait were reported.  

In addition, while the May 2006 VA examination report notes a 
mildly antalgic gait, no history of falls was noted, and a 
June 2007 private record notes an obvious limp with walking 
attributable to the service-connected fracture of the right 
tibia/fibula.  Significanlty, in noting that the Veteran's 
descriptions of symptoms, and particularly in association 
with vertigo, were credible in light of the fact that he is a 
helicopter pilot, the October 2009 VA ear disease examiner 
specifically concluded that the Veteran's description did not 
support a finding of a cerebellar gait.  Thus, to the extent 
that the Veteran experiences an alteration in his gait in 
association with Meniere's syndrome, the competent and 
probative evidence does not establish vertigo manifested by a 
staggering gait as contemplated in the relevant rating 
criteria.  In this case, the Board finds that the competent 
and probative evidence does not establish that a rating in 
excess of 30 percent is warranted at any time during the 
relevant period.  

In considering the Veteran's assertion of entitlement to a 
separate rating for tinnitus, the Board notes that a 10 
percent rating is the maximum schedular rating under 
Diagnostic Code 6260, and that the degree of impairment due 
to hearing loss is noncompensable.  As noted, relevant test 
results, to include VNG, were normal in October 2009.  
Regardless, in light of the Board's finding that the 
competent and probative evidence does not establish vertigo 
manifested by a staggering gait as contemplated by the 
relevant criteria, no more than a 10 percent rating is 
warranted under Diagnostic Code 6204.  Consequently, 
separately rating tinnitus from the other symptoms associated 
with Meniere's syndrome would result in a rating of less than 
the 30 percent rating herein assigned.  Thus, the Board finds 
that rating the symptoms under Diagnostic Code 6205 results 
in a higher overall evaluation and is more appropriate in 
this case.  Thus, having considered tinnitus as part of the 
basis upon which to assign a 30 percent rating for Meniere's 
syndrome, a separate rating for tinnitus must be denied.  The 
Board notes that pyramiding is to be avoided.  See 38 C.F.R. 
§ 4.14; Esteban v. Brown, 6 Vet. App. 259 (1994).  

In addition, the Board notes that the October 2009 VA ear 
disease examination report reflects that the auricles are 
without tissue loss or deformity, and thus, a rating in 
excess of 30 percent is not warranted under Diagnostic 6207.  
In addition, there is no competent evidence of a malignant 
neoplasm of the ear, and thus, a 100 percent evaluation is 
not warranted under Diagnostic Code 6208.  The October 2009 
VA examination report notes both external ear canals were 
clear and healthy, and no edema, scaling or discharge was 
noted.  The tympanic membranes were clear and intact, the 
space was properly aerated, the mastoid area was noted to be 
unimpressive, and no evidence of cholestatoma or discharge 
was noted.  

To the extent that interference with employment has been 
asserted in association with Meniere's syndrome, the Board 
notes that the October 2009 VA joints examination report 
reflects that the Veteran is employed, and the October 2009 
audiologic examination report notes no significant effects on 
his occupation or daily activities.  Regardless, the 30 
percent evaluation assigned herein contemplates impairment in 
earning capacity, including loss of time from exacerbations 
due to Meniere's syndrome.  38 C.F.R. § 4.1 (2009).  

A determination as to the degree of impairment requires 
competent evidence.  The Veteran is competent to report his 
symptoms, to include impairment in his gait with symptom 
flare ups.  As a layman, however, the Veteran's opinion alone 
is not sufficient upon which to base a determination as to 
the degree of impairment due to Meniere's syndrome in this 
case.  Rather, the Board must weigh and assess the competence 
and credibility of all of the evidence of record.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); See 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); 
Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); See 
Barr v. Nicholson, 21 Vet. App. 303 (2007).  

In this case, the Board has accorded more probative value to 
the October 2009 VA examination reports and opinions.  The 
examiners reviewed the claims file and a rationale for the 
opinions was provided based on objective findings, reliable 
principles, and sound reasoning.  The Board notes that the 
October 2009 findings are not inconsistent with the objective 
findings in the August 2004, May 2006, and August 2006 VA 
examination reports.  

The evidence is in favor or a 30 percent rating, but no 
higher.  Consequently, the benefits sought on appeal are 
granted in part, and denied in part.  

In regard to extraschedular consideration, the Board notes 
that an extraschedular rating is a component of a claim for 
an increased rating.  Barringer v. Peake, 22 Vet. App. 242 
(2008); see Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  
The threshold factor for extraschedular consideration is a 
finding on part of the AOJ or the Board that the evidence 
presents such an exceptional disability picture that the 
available schedular evaluations for the service-connected 
disability at issue are inadequate.  Thun v. Peake, 22 Vet. 
App. 111 (2008); see Fisher v. Principi, 4 Vet. App. 57, 60 
(1993); 38 C.F.R. § 3.321(b)(1).  If so, factors for 
consideration in determining whether referral for an 
extraschedular rating include marked interference with 
employment or frequent periods of hospitalization that 
indicate that application of the regular schedular standards 
would be impracticable.  Thun, citing 38 C.F.R. § 3.321(b)(1) 
(2008).  In the present case, the Board finds that the 
competent evidence does not establish, at any time, that the 
Veteran's service-connected Meniere's syndrome produces such 
an unusual or exceptional disability picture rendering 
impractical the use of the regular schedular standards.  
Rather, the evidence, to include the October 2009 VA 
examination reports, reflects that the Veteran is employed.  
In addition, the competent evidence does not establish that 
the Veteran has experienced incapacitation or periods of 
hospitalization that would suggest that the rating schedule 
is insufficient for determining the appropriate disability 
rating in this case.  The October 2009 VA audiologic 
examination report notes hospitalization in 1981, 1997 and 
2001 in association with a head injury and one 
hospitalization in 2004 for an ear infection.  Accordingly, 
the Board determines that referral for an extraschedular 
rating is not warranted.




ORDER

Service connection for a chronic right hip disability is 
denied.

A 30 percent rating for Meniere's syndrome is granted, 
subject to the controlling regulations applicable to the 
payment of monetary benefits.

A separate compensable evaluation for tinnitus is denied.


REMAND

The Board notes that the Veteran was afforded a VA 
examination in October 2009 in association with the service-
connected post-operative right tibial and fibular fracture 
residuals and right knee patellar tendonitis, and post-
operative appendectomy scar residuals.  The AOJ has not 
issued a supplemental statement of the case pertaining to 
these issues.  The Board notes that while the Veteran's 
representative, in April 2010, noted that the Veteran waived 
initial AOJ consideration of a December 2009 statement in 
support of the claims, the Veteran has not waived initial AOJ 
consideration of the relevant October 2009 VA examination 
opinions.  

In addition, an August 2004 VA examination report reflects a 
diagnosis of Wilson's disease, and in the December 2007 
remand, the Board directed that an opinion be obtained as to 
whether Wilson's disease is related to service.  The Board 
notes that the October 2009 VA examination report states, in 
pertinent part, as follows:

2.  Chronic liver disease.  He realizes 
this is an autosomal recessive and he only 
had transient abnormal laboratory and is 
uncertain whether he has a diagnosis of 
Wilson's disease at all.  No further 
worksheet necessary.  

The examiner did not provide a medical opinion in regard to 
the existence of Wilson's disease, and if so, an opinion as 
to etiology.  

The Court has held that once VA undertakes a duty to provide 
a medical examination, due process requires VA to notify the 
claimant prior to the adjudication of the claim of any 
inability to obtain evidence sought (including a VA 
examination with medical opinion).  See Barr v. Nicholson, 21 
Vet. App. 303, 311 (2007); see also Daves v. Nicholson, 21 
Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. 
App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 
1, 12 (2001) (emphasizing the Board's duty to return an 
inadequate examination report "if further evidence or 
clarification of the evidence ... is essential for a proper 
appellate decision").  As such, the Board finds that the 
October 2009 VA examination report and opinion are inadequate 
for a determination in regard to the issue of entitlement to 
service connection for Wilson's disease.  Thus, an opinion 
should be obtained, stated in the positive or negative in the 
specific terms noted in paragraph number 1 below, in regard 
to whether Wilson's disease, if identified is related to 
service.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should return the claims file 
to the examiner who performed the October 
2009 VA joints examination, if available; 
otherwise, another VA examiner, in order 
to obtain an opinion in regard to the 
existence and/or etiology of the claimed 
Wilson's disease on appeal.  The 
examiner's attention should be directed to 
this remand, as well as the December 2007 
remand.  If the examiner determines that 
an opinion cannot be provided without an 
examination, an examination should be 
scheduled in that regard, and all 
necessary tests should be accomplished.  

The AOJ should request that the examiner 
express an opinion in terms of whether it 
is "more likely than not" (meaning 
likelihood greater than 50%), "at least as 
likely as not" (meaning likelihood of at 
least 50%), or "less likely than not" or 
"unlikely" (meaning that there is a less 
than 50% likelihood) that any identified 
Wilson's disease is related to service.  

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner should provide a 
complete rationale for any opinion 
provided.

2.  The AOJ should readjudicate the claims 
regarding the evaluation of post-operative 
right tibia and fibular fracture residuals 
and right knee patellar tendonitis, as 
well as post-operative appendectomy scar 
residuals, to include consideration of any 
relevant assertions pertaining to 
employability and/or extraschedular 
consideration.  The AOJ should review all 
relevant opinions obtained for adequacy, 
and any further development required in 
that regard should be accomplished prior 
to returning the claims file to the Board.  
All efforts in this regard should be 
documented in the claims file.  If the 
benefits sought on appeal remain denied, a 
supplemental statement of the case should 
be issued, which addresses employability 
and/or extraschedular consideration, as 
appropriate, and the Veteran afforded a 
reasonable opportunity in which to respond 
thereto.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).





______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


